UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2014 Item 1. Reports to Stockholders. Annual Report August 31, 2014 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Annual Report • August 31, 2014 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 1 Fund at a Glance 4 Fund Expenses 5 Historical Performance 6 Schedule of Investments 7 Statement of Assets & Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Additional Information 22 Important Tax Information 24 BARRETT OPPORTUNITY FUND, INC. Letter from the Dear Shareholder, Chairperson We are pleased to provide the annual report of the Barrett Opportunity Fund, Inc.1 (the “Fund”) for the twelve-month period ended August 31st, 2014. The management team at Barrett Asset Management, LLC (“Barrett”) has prepared the enclosed Manager’s Overview, which includes a brief market overview, as well as a performance review.I urge you to read it as well as the accompanying financial statements. A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and the officers of the Fund, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A. Kochman Chairperson September 22, 2014 1 The Fund was formerly known as the Salomon Brothers Opportunity Fund Inc. The Fund name, investment manager and certain investment policies were changed effective December 1, 2006. Manager Market Overview Overview The bull market that began from the depths of 2009 continued.The favorable influence on equities of the ongoing easy monetary policy has kept interest rates low and continued to outweigh geopolitical and economic concerns around the world.Despite several brief pullbacks, the broader market, as measured by the S&P 500, recorded another strong double digit return for the twelve month period ending August 31, 2014. Interest rates throughout much of the world have declined over the past year.Central banks worldwide have maintained, or even accelerated, their ongoing posture of accommodative monetary policy in hopes of spurring economic growth.With yields on bonds at historic lows, investors have continued to allocate more funds into the equity markets.Although there is an expectation that rates will increase in the United States in the coming year, the anticipation is for modest increases.The only potential negative to the low global interest rates is that they are a reflection of subpar economic growth, particularly in Europe and Japan.This subpar growth, which borders on recessionary growth, needs to remain positive.Until lending standards ease in Europe 1 BARRETT OPPORTUNITY FUND, INC. and banking capital requirements are lowered, smaller enterprises will be shut out from borrowing and as a consequence economic progress is likely to be muted in Europe. The other key catalyst pushing stocks higher has been the continued recovery in corporate profits which has allowed many companies to materially increase their dividends to shareholders.The balance sheets of many U.S. companies have also improved so significantly since the recession in 2008 that companies continued to make large purchases of their own stocks on the open market.Additionally, large U.S. based companies continued to remain vigilant in keeping costs under control, resulting in record profit margins in many industries.As evidenced by the improving unemployment numbers, companies are gradually adding to payrolls, which means that earnings growth will be more dependent on revenue growth than cost controls.The current consensus with respect to global growth, and therefore revenue improvement for large multinationals, is not sanguine.Going forward earnings increases will become more dependent on global macroeconomic growth.If global growth shows surprising strength, it is likely that stock markets will respond favorably.Although stronger growth does not appear imminent it is entirely possible that by mid-2015 investors may conjure up a case for a stronger economy in 2016. Despite the strength in the broader market over the past twelve months, many smaller companies have seen their stocks pummeled.Some of these companies recently went public and surged to price levels that were unsustainable.We think the correction in these stocks, which started at the beginning of 2014, is a positive for the market because it removes much of the speculative activity that had been developing in 2013.Finally, in the past year, we have also witnessed an increase in merger and acquisition activity.We do not necessarily view this as a positive indicator for stocks, but it is clearly a positive for segments such as health care, where the merger activity is the highest.Once again, mergers are another way for companies that are not experiencing sufficient revenue growth to combine with another company and begin an aggressive cost-cutting program.There have also been several acquisitions of smaller, faster growing companies that are an additive to the slower growing more mature acquirers. Portfolio and Performance Review During the twelve month period ended August 31, 2014, the Fund’s total return was +18.06%, which compares with a gain of +25.25% for the S&P 500 Index and +22.98% for the Lipper Large Cap Value Fund Index. Over the past year, the biggest contributors to positive performance from the Fund’s larger positions were General Dynamics, Bank of New York Mellon, Royal Dutch Shell, and Chubb.The largest holding in the Fund, Chubb Corporation, gained over +8%, while Royal Dutch, which is nearly 13% of the Fund, generated a strong +25% return during the period.The Financial and Industrial sectors were the strongest sectors for the Fund over the twelve month period, while no sector detracted from the Fund’s performance. 2 BARRETT OPPORTUNITY FUND, INC. We anticipate many of the investments in the Fund to further increase their dividends going forward, and we think the Fund’s holdings remain at attractive valuation levels. Thank you for your continued interest in the Fund. Sincerely, Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of August 31, 2014. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer. Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds. Small- and Medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations and changes in political and economic conditions. These risks are magnified in emerging or developing markets. Some securities held by the fund may be illiquid and can be difficult to value and sell. The Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor.The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. Investors cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of portfolio holdings, please refer to the Schedule of Investments provided in this report. The Barrett Opportunity Fund is distributed by Quasar Distributors, LLC. 3 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 8/31/2014 (As a percentage of Total Investments) The Chubb Corp. % Royal Dutch Shell PLC - Class A – ADR % General Dynamics Corp. % The Bank of New York Mellon Corp. % Koninklijke Philips Electronics NV – NY Registered Shares - ADR % Murphy Oil Corp. % Rayonier, Inc. % Leucadia National Corp. % Forest City Enterprises, Inc. – Class B % Monsanto Co. % Sector Weightings - as of 8/31/2014 (As a percentage of Total Investments) 4 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on March 1, 2014 and held for the six months ended August 31, 2014. Actual Expenses The table below titled “Based on Actual Total Return” provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period.” Hypothetical Example for Comparison Purposes The table below titled “Based on Hypothetical Total Return” provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account March 1, 2014 to Value Value August 31, 2014 Actual Barrett Opportunity Fund, Inc. Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized six-month expense ratio of 1.14%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 BARRETT OPPORTUNITY FUND, INC. Historical Performance (Unaudited) Value of $10,000 Invested in Barrett Opportunity Fund, Inc. vs. the S&P 500® Index† (August 2004 – August 2014) † Hypothetical illustration of $10,000 invested in Barrett Opportunity Fund, Inc. on August 31, 2004 assuming the reinvestment of all distributions, including returns of capital, if any, at net asset value through August 31, 2014. The S&P 500® Index is a market-value weighted index comprised of 500 widely held common stocks.The Index is unmanaged and it is not subject to the same management and trading expenses of a mutual fund.Please note that an investor cannot invest directly in an index. Fund Performance Average Annual Total Returns* (Unaudited) Since 1 Year 5 Years 10 Years Inception Barrett Opportunity Fund, Inc. 18.06% 10.89% 5.62% 11.16% S&P 500 Index 25.25% 16.88% 8.38% 12.05% * Assumes the reinvestment of all distributions at net asset value but does not reflect deductions of taxes that a shareholder would pay on Fund distributions and the redemption of Fund shares. All figures represent past performance and are not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Performance figures may reflect compensating balance arrangements, fee waivers and/or expense reimbursements. In the absence of compensating balance arrangements, fee waivers and/or expense reimbursements, the total return would have been lower. The accompanying notes are an integral part of these financial statements. 6 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2014 Shares Value COMMON STOCKS - 96.31% Beverage and Tobacco Product Manufacturing - 2.24% Diageo PLC - ADR $ PepsiCo., Inc. Chemical Manufacturing - 2.48% Abbott Laboratories AbbVie, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 7.16% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 12.74% The Bank of New York Mellon Corp. (a) Data Processing, Hosting and Related Services - 1.84% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 16.73% Chubb Corp. Merchant Wholesalers, Nondurable Goods - 4.26% Monsanto Co. Rayonier Advanced Materials, Inc. (b) Miscellaneous Manufacturing - 2.11% 3M Co. Petroleum and Coal Products Manufacturing - 22.04% Murphy Oil Corp. (a) Murphy USA, Inc. (b) Royal Dutch Shell PLC - Class A - ADR Real Estate - 7.46% Alexander & Baldwin, Inc. Forest City Enterprises, Inc. - Class A (b) Forest City Enterprises, Inc. - Class B (b)(c) Transportation Equipment Manufacturing - 13.10% General Dynamics Corp. (a) Waste Management and Remediation Services - 0.61% TRC Cos., Inc. (b) Wood Product Manufacturing - 3.54% Leucadia National Corp. Total Common Stocks (Cost $7,282,625) The accompanying notes are an integral part of these financial statements. 7 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2014 Shares Value REAL ESTATE INVESTMENT TRUSTS (REIT) - 3.60% Real Estate - 3.60% Rayonier, Inc. $ Total Real Estate Investment Trusts (Cost $465,769) SHORT-TERM INVESTMENTS - 0.01% Money Market Funds - 0.01% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (d) Total Short-Term Investments (Cost $8,070) Total Investments (Cost $7,756,464) - 99.92% Other Assets in Excess of Liabilities - 0.08% Total Net Assets - 100.00% $ Number of Contracts Value SCHEDULE OF OPTIONS WRITTEN Call Options 1 Bank of New York Mellon Corp. Expiration: September 2014 Exercise Price: $35.00 $ 20 General Dynamics Corp. Expiration: January 2015 Exercise Price: $135.00 20 Murphy Oil Corp. Expiration: January 2015 Exercise Price: $70.00 Total Options Written (Premiums Received $6,507) $ Percentages stated are a percentage of net assets. ADR - American Depository Receipt (a) A portion of this security may be subject to call options written and is pledged as collateral for options written. The aggregate value of these securities as of August 31, 2014 was $375,358. See Note 2. (b) Non-income producing security. (c) Convertible into Forest City Enterprises, Inc. - Class A shares. (d) Variable rate security. The rate listed is as of August 31, 2014. The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities August 31, 2014 ASSETS: Investments, at value (cost $7,756,464) $ Dividend and interest receivable Receivable for fund shares sold 23 Other assets Total Assets LIABILITIES: Written options, at value (premium received $6,507) Payable to adviser Payable to directors Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation on investments and options written Total Net Assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Year Ended August 31, 2014 INVESTMENT INCOME: Dividend income* $ Interest income 33 EXPENSES: Investment advisory fees (see Note 2) Legal fees Administration fees Directors’ fees and expenses Fund accounting fees Federal and state registration fees Transfer agent fees and expenses Audit fees Reports to shareholders Custody fees Other Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on: Investments Options Written Total net realized gain Net change in unrealized appreciation on: Investments Options Written Total net change in unrealized appreciation Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Net of $89,438 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Year Ended Year Ended August 31, 2014 August 31, 2013 OPERATIONS: Net investment income $ $ Net realized gain on: Investments Options Written — Net change in net unrealized appreciation on: Investments Options Written Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gains on investment ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year End of year (including accumulated undistributed net investment income of $582,202 and $379,241, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Year Ended August 31, Per Share Data: Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of year $ Total return1 % )% Supplemental data and ratios: Net assets, end of year (000,000’s) $
